Citation Nr: 1301243	
Decision Date: 01/11/13    Archive Date: 01/16/13

DOCKET NO.  05-31 662	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for lumbar spine degenerative arthritis, currently evaluated as 40 percent disabling. 

2. Entitlement to an increased evaluation for osteochondroma of the left fifth metacarpal with Dupuytren's Contracture and degenerative arthritis, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active military duty from June 1968 to June 1974. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2000 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA) and a March 2005 rating decision by the Houston, Texas, RO of the VA.  In March 2001, this claims file was transferred from the Muskogee, Oklahoma RO to the Houston, Texas RO.  In March 2011, the Board remanded this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

As noted, in March 2011, the Board remanded this appeal to obtain recent medical records, Social Security Administration (SSA) records, and to afford the Veteran a VA examination.  In compliance with the Board's remand instructions, the requested medical records were obtained, although the SSA records are unavailable since they have been destroyed.  See July 11, 2011 Formal Finding on the Unavailability.   In addition, the Veteran was examined by VA in March 2011.

Thereafter, the RO/AMC confirmed and continued the prior ratings for the respective low back and left fifth metacarpal disabilities.  The continued determinations were set forth in an April 2012 supplemental statement of the case (SSOC), erroneously dated as April 2010.  However, the SSOC was returned to the Board without being delivered to the Veteran.  A review of the claims file as well as VA's Virtual System reflects that the Veteran has moved from Houston, Texas, to a new address in Sugar Land, Texas.  The relocation occurred prior to the April 2012 SSOC which was sent to the former address.  There is correspondence from VA dated both before and after the SSOC, reflecting the correct address.  Accordingly, the Veteran must be resent the April 2012 SSOC to his correct address.  

In addition, the Veteran's representative has asserted that the recent March 2011 VA examinations did not include range of motion findings of the affected joints without reference to the use of a goniometer per 38 C.F.R. § 4.46.  The Board observes that there is no evidence or suggestion that a goniometer was not used; however, since this claim must be returned to the RO/AMC, a medical addendum should be obtained from the examiner who conducted both the March 2011 examinations, requesting that the examiner state if a goniometer was used.  If it was not in fact used, then the Veteran should be afforded a new orthopedic VA examination, since this examination would include range of motion studies.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be sent a copy of the April 2012 SSOC, to his correct address in Sugar Land, Texas.  

2.  Contact the examiner who conducted the March 2011 VA examinations.  The examiner should be asked to specify whether or not a goniometer was used to perform all of the range of motion testing of both the low back and the left hand.  In the event that a goniometer was not used in examining both the Veteran's low back and his left hand, the Veteran should be afforded a new VA orthopedic examination.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  Any further studies deemed relevant by the examiner must also be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  As to all information requested below, a complete rationale for all opinions must be provided. 

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine the range of motion of the Veteran's lumbar spine, in degrees, noting by comparison the normal range of motion of the lumbar spine, with specific notation that a goniometer was used to perform this testing.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected lumbar spine disability, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  If there is clinical evidence of pain on motion, the orthopedic examiner must indicate the degree of motion at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups. 

The examiner should also determine the current severity of his service-connected left finger disability.  All pertinent symptomatology and findings must be reported in detail.  The examiner must indicate whether the disability of the left fifth metacarpal results in limitation of motion of motion of other digits or interferes with overall function of the left hand.  Range of motion testing should be performed, with specific notation that a goniometer was used to perform this testing.  The examiner must state whether there is ankylosis, favorable or unfavorable, of the left fifth metacarpal.  The examiner must also describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination, and must note any additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion.  The determination should be portrayed in terms of the degree of additional range of motion loss.  The examiner must also indicate whether the left fifth metacarpal disability has a neurological component. 

Any opinions expressed by the examiner must be accompanied by a complete rationale.

3.  The AMC should review the medical opinion obtained above (if the case that a goniometer was not used in March 2011 when examining the Veteran) to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.

4.  The AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



